DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claim 14, cancellation of claims 16, 17, and newly added claims 21-23.
Allowable Subject Matter
Claims 1-15 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-13
The cited prior art fails to disclose or suggest “the clock unit comprises a reset connection connected to the start signal path” in combination with the rest of the limitations as recited in claim 1 based on the Applicant’s arguments (see first paragraph on page 9 of Remarks filed on 10/22/20). Therefore, claim 1 is allowable over the cited prior art and dependent claims 2 and 4-13 are also allowable as they directly or indirectly depend on claim 1.
Claim 3 is also allowable. Claim 3, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 03/05/20, is hereby withdrawn and claim 3 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 14, 15, and 18-20
The cited prior art fails to disclose or suggest “the clock signal is generated by a resettable frequency divider of the clock unit” in combination with the rest of the limitations as recited in claim 14. In particular, the cited prior art is silent regarding the clock unit having any resettable frequency divider. Therefore, claim 14 is allowable over the cited prior art and dependent claims 15 and 18-20 are also allowable as they directly depend on claim 14.
Claims 21-23
The cited prior art fails to disclose or suggest “generating, by a first pulse generator, the signal related to the start signal, the clock unit being synchronized to the signal related to the start signal; and generating, by a second pulse generator, the start signal based on the signal related to the start signal” in combination with the rest of the limitations as recited in claim 21. In particular, the cited prior art fails to disclose generating a signal based on a second pulse generator downstream of a first generator for generating a signal based on a start signal. Therefore, claim 21 is allowable over the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/YUANDA ZHANG/Primary Examiner, Art Unit 2828